Title: Nicolas G. Dufief to Thomas Jefferson, 10 July 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur A Philadelphia ce 10 de Juillet. 1813
          Il m’a été impossible de trouver à Philadelphie Tull’s horse hoeing husbandry,
				The memoirs of Theophilus Lindsay, &
				the Lounger’s common place book. Je puis vous procurer Les ouvrages Suivans d’Young
          
            
              “
              The Farmer’s tour through the East of England, containing the minutes of above five hundred original experiments &ca 4 vol 8vo London
            
            
              
              Young’s Northern tour containing the register of many Curious and useful experiments in Agriculture, 4 vol, 8vo London
            
            
              
              The Farmer’s calendar 8th edition London
            
            
              
              Six weeks tour through the Southern counties of England and Wales London (Second hand) 8vo
            
            
              
              Young’s France, 2 vol 8vo Dublin”
            
          
          Je vous envoye par la poste le dernier directory de Philade prix 1.25.
				Un vol du dictionnaire Le Suivra à la
				poste prochaine. vos ordres Seront toujours fidèlement exécutés
          Agreez les assurances du profond respect avec lequel Je Suis
          votre très-dévoué Serviteur N. G. Dufief
         
          Editors’ Translation
          
            Sir Philadelphia 10 July. 1813
             I could not find Tull’s horse hoeing husbandry,
			 The memoirs of Theophilus Lindsay, &
			 the Lounger’s common place book in Philadelphia. I can get you the following works by Young
            
            
              
                “
                The Farmer’s tour through the East of England, containing the minutes of above five hundred original experiments &ca 4 vol 8vo London
              
              
                
                Young’s Northern tour containing the register of many Curious and useful experiments in Agriculture, 4 vol, 8vo London
              
              
                
                The Farmer’s calendar 8th edition London
              
              
                
                Six weeks tour through the Southern counties of England and Wales London (Second hand) 8vo
              
              
                
                Young’s France, 2 vol 8vo Dublin”
              
            
             I send you by post the most recent Philadelphia directory, price 1.25.
			 A volume of the dictionary will follow
			 it by the next
			 post. Your orders will always be faithfully executed
            With profound respect I am
            your very devoted servant N. G. Dufief
          
        